DETAILED ACTION
This action is responsive to the communications filed on 1/18/2021.
Currently, claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With regards to claim 20, the claimed invention is directed to non-statutory subject matter because independent claim 20 is directed to “A computer-readable storage medium”, said “computer-readable storage medium” fails to fall within at least one of the four categories of patent eligible subject matter since the scope of this limitation includes both statutory (e.g. a hard drive) as well as non-statutory (‘signal per se’) embodiments.  Furthermore, the instant specification fails to explicitly exclude ‘signal per se’ embodiments from the meaning of the phrase “computer-readable storage medium”.   Where the ‘signals per se’ embodiment(s) fail to fall within the recognized statutory category of invention as pursuant to 35 U.S.C. 101 (see quotation of the statute above); where MPEP 2106 elaborates upon the reasons why ‘signal per se’ each fail to meet the definitions of a process, machine, manufacture, and/or composition of matter as required by 35 U.S.C. 101.  
	The Examiner recommends adding the term to “non-transitory” to the cited phrase/limitation above in order to mitigate the issue.  
Allowable Subject Matter
Claims 1-19 are allowed.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez; telephone number (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        8/27/2022